Exhibit 99.2 Telkom SA Limited Group Annual Resultsfor the year ended March 31, 2008 June 9, 2008 Changing the way we do business Cautionary statement on forward looking statements All of the statements included in this document, as well as oral statements that may be made by us or by officers, directors or employees acting onbehalf of us, that are not statements of historical facts, including but not limited to financial targets and prospects, constitute or are based onforward-looking statements within the meaning of the US Private Securities Litigation Reform Act of 1995, specifically Section 27A of the USSecurities Act of 1933, as amended, and Section 21E of the US Securities Exchange Act of 1934, as amended.
